NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CAROLYN AT CLEARWATER, LLC,                   )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4724
                                              )
GA CLEARWATER, LLC,                           )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 1, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Pamela A.M. Campbell, Judge.

Steven E. Gurian of Marin, Eljaiek, Lopez
& Martinez, P.L., Coconut Grove, for
Appellant.

Michael P. Silver and Ella A. Shenhav
of Shutts & Bowen LLP, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.